PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
CALABRESE et al.
Application No. 16/382,227
Filed: April 12, 2019
For: METHOD AND UNIT FOR RADIO RESOURCE MANAGEMENT USING REINFORCEMENT LEARNING
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed April 28, 2021, to revive the above-identified application.

The petition is GRANTED.

This application became abandoned for failure to timely file the inventor’s oath or declaration or substitute statement no later than the date on which the issue fee is paid, as required by the Notice Requiring inventor’s Oath or Declaration (Notice) mailed February 22, 2021.  The issue fee was timely paid on April 24, 2021.  Accordingly, the application became abandoned on April 25, 2021.  A Notice of Abandonment was mailed April 29, 2021. 

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of  Inventor’s Oath/Declarations for Francesco Davide Calabrese, Pablo Soldati, Gunnar Peters, and Euhanna Ghadimi, (2) the petition fee of $2100, and (3)  a proper  statement of unintentional delay. 

This application is being referred to Office of Data Management (ODM) for appropriate action in the normal course of business on the reply received April 28, 2021.

Telephone inquiries concerning this decision should be directed to Schene Gray Paralegal Specialist at (571) 272-2581.  All inquiries concerning the status of the processing of the application should be directed to ODM at (571) 272-4200.
	

/KIMBERLY A INABINET/Paralegal Specialist, OPET